Citation Nr: 1607434	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-11 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD) from December 1, 2005, to May 4, 2011.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the VA RO that granted service connection for CAD.  The Veteran's CAD was later rated 60 percent from March 3, 2003, 10 percent from December 1, 2005, and 100 percent from May 5, 2011.  At issue in this case is entitlement to a rating in excess of 10 percent from December 1, 2005, to May 4, 2011.  

This case was previously before the Board in December 2014, when the Board, in pertinent part, denied the Veteran's claim of entitlement to a rating in excess of 10 percent for CAD from December 1, 2005, to May 4, 2011.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's December 2014 decision to the extent it denied a rating in excess of 10 percent for CAD for this period.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's September 2015 Joint Motion indicated that the Board's December 2014 denial did not adequately explain its finding that the Veteran was not entitled to a rating in excess of 10 percent for CAD from December 1, 2005, to May 4, 2011.  

In essence, the Court found that the record was ambiguous as to when the Veteran was actually diagnosed with acute or chronic CHF.  More specifically, the Court noted that while the Board's December 2014 decision stated that the Veteran was diagnosed with acute congestive heart failure (CHF) in March 2011, a nurse practitioner, in April 2011, stated that the Veteran had been diagnosed with CHF in either 2010 or February 2011.  The Court further noted that the Board failed to discuss a June 2013 VA examination report that also indicated that the Veteran was diagnosed with chronic CHF beginning in February 2011.  The Court found that it was unclear which medical records the examiner relied on in arriving at this conclusion.  Indeed, the examiner stated that not only was the Veteran's VA claims file reviewed, but also computerized patient record system (CPRS) records.

In sum, the Court ordered the Board to ensure that the duty to assist was met before readjudicating the Veteran's claim.  Accordingly, on remand, the agency of original jurisdiction (AOJ) should ensure that any pertinent outstanding medical records relating to the Veteran's CAD, including the CPRS records to which the June 2013 examiner referred, have been associated with the Veteran's claims file.  Then, the Veteran's claims file should be forwarded to an examiner of appropriate expertise to provide opinions regarding when the Veteran was diagnosed with acute or chronic CHF

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all records relating to the Veteran's treatment for CAD have been associated with the Veteran's claims file, specifically including the CPRS records to which the June 2013 examiner referred.

2.  Then, forward the Veteran's file to a physician of appropriate expertise.  After reviewing the Veteran's record, the physician should opine as to when the Veteran was first diagnosed with chronic CHF.  Additionally, the examiner should opine as to whether the Veteran suffered from more than one episode of acute CHF during any one-year period from December 1, 2005, to May 4, 2011.  The physician should consider the findings of the April 2011 nurse practitioner and the June 2013 VA examiner in this regard.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim of entitlement to a rating in excess of 10 percent for CAD from December 1, 2005, to May 4, 2011.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




